Case 2:18-cv-16509-MCA-LDW Document 25-3 Filed 12/28/18 Page 1 of 6 PageID: 70




 Anthony Molloy (#1972006)
 Vice President, Legal and Compliance
 General Counsel
 Deputy Compliance Officer
 Pacira Pharmaceuticals, Inc.
 5 Sylvan Way
 Parsippany, NJ 07054
 (973) 254-4351 direct
 (973) 267-0060 fax
 anthony.molloy@pacira.com

 Attorneys for Defendants Pacira
 Pharmaceuticals, Inc., Stack, Kahr, Murphy,
 McLoughlin, Ciavolella, Reiser, Davis, and
 Lehmann

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 RESHMA ABELL,
                                         Case No. 2:18-cv-16509-MCA-LDW
                   Plaintiff,
                                         Hon. Madeline Cox Arleo
          v.

 PACIRA PHARMACEUTICALS,
 INC., DAVE STACK, individually
 and in his capacity as Chief
                                         Motion Day January 22, 2019
 Executive Officer of PACIRA
 PHARMACEUTICALS, INC., and
 RICH KAHR, PETER MURPHY,
 DENNIS McLOUGHLIN, PAUL
 CIAVOLELLA, GLENN REISER,
 JOYCE DAVIS and MATT
 LEHMANN, in their capacities as
 employees of PACIRA
 PHARMACEUTICALS, INC.,

                   Defendants.



 142408260.1
Case 2:18-cv-16509-MCA-LDW Document 25-3 Filed 12/28/18 Page 2 of 6 PageID: 71




       CERTIFICATION OF JAVIER F. GARCIA IN SUPPORT OF
    DEFENDANTS’ MOTION FOR ADMISSION OF COUNSEL PRO HAC
                            VICE

          I, Javier F. Garcia, hereby certify and state that:

          1.    I am a member of the law firm Perkins Coie LLP, attorneys for

 Defendant Pacira Pharmaceuticals, Inc. and individual Defendants Dave Stack,

 Richard Kahr, Peter Murphy, Dennis McLoughlin, Paul Ciavolella, Glenn Reiser,

 Joyce Davis, and Matt Lehmann (collectively, “Defendants”). I submit this

 Certification in support of Defendants’ application to admit me pro hac vice in this

 matter.

          2.    My office and telephone number are as follows:

                Perkins Coie LLP
                1888 Century Park East, Suite 1700
                Los Angeles, CA 90067-1721
                Tel: 310-788-3293
                Fax: 310-843-2803

          3.    I have been admitted to practice in the State of California since

 June 3, 2014, and in the State of Washington since November 17, 2006. I have

 also been admitted to practice in the following jurisdictions:

          A.    U.S. Court of Appeals for the 9th Circuit since December 28, 2009.

          B.    U.S. District Court - Western District of Washington since February

 15, 2007.

          C.    U.S. District Court - Eastern District of Washington since May 21,


                                             -2-
 142408260.1
Case 2:18-cv-16509-MCA-LDW Document 25-3 Filed 12/28/18 Page 3 of 6 PageID: 72




 2008.

          D.    U.S. District Court - Southern District of California since November

 13, 2014.

          E.    U.S. District Court - Western District of California since February 12,

 2015.

          F.    U.S. District Court - Eastern District of California since June 24,

 2016.

          4.    The bars and jurisdictions I have been admitted to may be contacted at

 the following addresses:

          State Bar of California
          180 Howard Street
          San Francisco, CA 94105
          Tel: 415-538-2000

          State Bar of Washington
          1325 Fourth Ave., Suite 600
          Seattle, WA 98101-2539
          Tel: 206-443-9722

          Ninth Circuit Court of Appeals
          Clerk, U.S. Court of Appeals for the Ninth Circuit
          P.O. Box 193939
          San Francisco, CA 94119-3939
          Erica_Ruiz@ca9.uscourts.gov

          U.S. District Court, Western District of Washington
          Dana Scarp
          Judicial Assistant to Judge Walter T. McGovern
          Attorney Admissions Clerk
          700 Stewart Street
          Seattle, WA 98101

                                           -3-
 142408260.1
Case 2:18-cv-16509-MCA-LDW Document 25-3 Filed 12/28/18 Page 4 of 6 PageID: 73




          Tel: 206-370-8862

          U.S. District Court, Eastern District of Washington
          United States District Court Clerk's Office
          Attn.: Attorney Admissions
          P.O. Box 1493
          Spokane, WA 99210
          Tel: 509-458-3400

          U.S. District Court - Southern District of California
          333 West Broadway
          San Diego, CA 92101
          Tel: 619-557-5600

          U.S. District Court - Central District of California (Western Division)
          350 W 1st Street, Suite 4311
          Los Angeles, CA 90012-4565
          Tel: 213-894-1565

          U.S. District Court - Eastern District of California (Sacramento Division)
          501 "I" Street
          Sacramento, 95814
          Tel: 916-930-4000

          5.    I am in good standing and eligible to practice in each of the above

 jurisdictions. I am not currently disbarred or suspended in any jurisdiction. There

 are no pending disciplinary matters against me and no discipline has previously

 been imposed on me in any jurisdiction. I shall notify the Court immediately of

 any matter affecting my standing at the bar of any court.

          6.    I am associated in this matter with Anthony Molloy, Esq., who is Vice

 President, Legal and Compliance General Counsel, Deputy Compliance Officer of

 Pacira Pharmaceuticals, Inc., and is qualified to practice law in the State of New


                                            -4-
 142408260.1
Case 2:18-cv-16509-MCA-LDW Document 25-3 Filed 12/28/18 Page 5 of 6 PageID: 74




 Jersey, pursuant to New Jersey Rule 1:21-1.

          7.    If admitted pro hac vice, I will comply with all of the requirements of

 L. Civ. R. 101.1, including: (i) making payment to the New Jersey Lawyer's Fund

 for Client Protection as provided by New Jersey Rule 1:28-2(a); (ii) making

 payment of $150.00 to the Clerk of the United States District Court and (iii) strictly

 observing the dates fixed for scheduling conferences, motions, pretrial

 conferences, trials or any other proceedings.

          8.    If admitted pro hac vice, I understand and acknowledge that I will be

 within the disciplinary jurisdiction of this Court.

          9.    Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that

 the foregoing is true and correct.




          Executed on this 28th day of December, 2018 at Los Angeles, CA.


                                                  s/ Javier F. Garcia
                                                 Javier F. Garcia




                                           -5-
 142408260.1
Case 2:18-cv-16509-MCA-LDW Document 25-3 Filed 12/28/18 Page 6 of 6 PageID: 75




                             CERTIFICATE OF SERVICE

          I certify that on December 28, 2018, I electronically filed the foregoing
 document with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing to the following attorney(s) of record.


  Milena Pisano-McNally
  Neal Brickman
  Law Offices of Neal Brickman, P.C.
  420 Lexington Avenue, Suite 2440
  New York, NY 10170
  (212) 986-6840
  Attorneys for Plaintiff


  DATED: December 28, 2018             s/ Anthony Molloy
                                       Anthony Molloy




                                            -6-
 142408260.1
